DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment,it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Steve Mcendelsohn (Reg.No. 35,951) on March, 18, 2021.
The application has been amended as follows:
 Claim 1. A high-resolution wide angle lens system, the system comprising a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens arranged in this order from an object along an optical axis, wherein the first lens has a negative refractive power, the second lens has a positive refractive power, the third lens has a positive or negative refractive power, the fourth lens has a positive or negative refractive power, the fifth lens has a positive or negative refractive power with a concave shape on an object side and a convex shape on an image side, and the sixth lens has a positive or negative refractive power, and the system is satisfied with 0 < |f/f5| < 1 wherein f represents an effective focal length of the entire lens system, and f5 represents an effective focal length of the fifth lens

    PNG
    media_image1.png
    76
    624
    media_image1.png
    Greyscale
wherein, a direction of the optical axis is X, a direction perpendicular to the optical axis is Y, R is a curvature radius, K is a conical constant, and A3, A4, A5, A6, …,A14 are aspheric surface coefficientswherein, R9ASP-H represents a first distance from a first point on the object side of
the fifth lens to a virtual plane tangential to a center of the fifth lens on the object side of the fifth lens, and R9SPH-H represents a second distance from a second point on a virtual spherical surface to the virtual plane, the first point and the second point being distanced from the optical axis bv an effective diameter of the fifth lens, and the virtual spherical surface having a radius of 

Claim 3. The system of claim 1, wherein the lens system is satisfied with | R10/R91 > 0.5 wherein, R9 represents a curvature radius on the object side of the fifth lens, and RIO represents a curvature radius on the image side of the fifth lens
	
Claim 4. The system of claim 1,wherein the lens system is satisfied with RIO/f < -1.5 wherein, R10 represents a curvature radius on the image side of the fifth lens, and f represents the effective focal length of the entire lens system

Claim 5.  The system of claim 1, wherein the lens system is satisfied with N1 > N2 wherein, N1 is a refractive index of the first lens, and N2 is a refractive index of the second lens

Claim 6.  The system of claim 1, wherein the lens system is satisfied with 1 < TTL/f < 2 wherein, TTL represents a thickness from an object side to an image side of the first lens, and f represents the effective focal length of the entire lens system

Claim 7.  The system of claim 1, wherein the lens system is satisfied with 0.5 < TTL7(IH*2) < 1 wherein, TTL represents a thickness from an object side to an image side of the first lens, and IH is an image height
Allowable Subject Matter
Claims 1-8 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

09 March 2021



/CHRISTOPHER STANFORD/            Primary Examiner, Art Unit 2872